                                          Case 3:21-cv-03063-EMC Document 15 Filed 08/04/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TATYANA EVGENIEVNA DREVALEVA,                        Case No. 21-cv-03063-EMC
                                   8                    Plaintiff,
                                                                                              ORDER DISMISSING CASE WITH
                                   9              v.                                          PREJUDICE
                                  10     DEPARTMENT OF INDUSTRIAL                             Docket No. 2
                                         RELATIONS OF THE STATE OF
                                  11     CALIFORNIA, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15           Previously, Judge Spero granted Plaintiff Tatyana Drevaleva’s motion to proceed in forma

                                  16   pauperis but did not address the sufficiency of her complaint under 28 U.S.C. § 1915(e). The

                                  17   Court now conducts that review. It finds that dismissal is proper based on lack of subject matter

                                  18   jurisdiction.

                                  19           In her petition, Ms. Drevaleva asks the Court to order the California Labor Commissioner

                                  20   to take certain action pursuant to California Labor Code § 98.7. See, e.g., Cal. Lab. Code §

                                  21   98.7(c)(1) (providing that, “[i]f the Labor Commissioner determines a violation has occurred, the

                                  22   Labor Commissioner may issue a determination”; that, “[i]f the Labor Commissioner issues a

                                  23   determination, the commissioner shall notify the complainant and respondent and direct the

                                  24   respondent to cease and desist”; and that, “[i]f the respondent does not comply . . . , the Labor

                                  25   Commissioner shall bring an action promptly in an appropriate court against the respondent”).

                                  26   There is neither federal question nor diversity jurisdiction over this claim.

                                  27           As with another case that Ms. Drevaleva filed (No. C-21-3061 EMC), Ms. Drevaleva cites

                                  28   a litany of federal statutes in her petition but she does not explain how any of these are applicable
                                          Case 3:21-cv-03063-EMC Document 15 Filed 08/04/21 Page 2 of 2




                                   1   to her claim against the Department of Industrial Relations and/or the Division of Labor Standards

                                   2   Enforcement.

                                   3          Accordingly, the Court dismisses Ms. Drevaleva’s case with prejudice. The Clerk of the

                                   4   Court is instructed to enter a final judgment and close the file in this case.

                                   5          This order disposes of Docket No. 2.

                                   6

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: August 4, 2021

                                  10

                                  11                                                     ______________________________________
                                                                                          EDWARD M. CHEN
                                  12                                                      United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
